DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 3/18/2021 is acknowledged.
Claims 1 and 5-7 are amended.
Claims 1-13 are pending.
Applicant’s response and amendment with respect to the rejection of claims 5 and 6 under 35 USC 112(b) is noted and the rejection is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20180210750) in view of Jain (US 20180205673).
Re claim 1:
Cui discloses memory configured to store computer-readable instructions; and at least one processor configured to execute the instructions (Fig. 5), 
wherein the scope controller includes a virtual switch and a virtual router therein (Fig.3 ref. vRouter1-n and Para.[0023]  when a third vSwitch goes online in the first hypervisor manager), wherein the cloud network comprises: 
hypervisors classified as a plurality of scopes comprising a first scope, the first scope including the virtual switch and the virtual router and a plurality of first hypervisors of the hypervisors and the first scope being associated with the scope controller (Fig.3 ref. Hypervisor 310-360 and Para.[0013]  the SDN controller may create a first domain and a second domain respectively for a first hypervisor manager and a second hypervisor manager. The first hypervisor manager and the second hypervisor manager may be mutually heterogeneous – where the different Domains are different scope and as shown in Figure 3, each scope has a controller and a plurality of hypervisors and Fig.3 ref. vRouter1-n and Para.[0023]  when a third vSwitch goes online in the first hypervisor manager); and 
virtual machines generated by the hypervisors (Fig.3 ref. VM), 
wherein the at least one processor is configured to: switch, using the virtual switch of the scope controller, (Fig.3 ref. vSwitch and Fig.4 shows packets received from outside a first scope and Para.[0032]  when a VM 11 running on the KVM hypervisor 31 sends a packet to a VM 31 running on the vCenter hypervisor 32), and 
route, using the virtual router of the scope controller, a packet communicated between the scope controller and a router for connecting to an outside of the cloud network, and a packet communicated between the scope controller associated with the first scope and a different scope controller associated with a different scope other than the first scope (Fig.3 ref. Domain and hypervisor manager are different scopes and scope controllers and Fig.4 and Para.[0026]  In an example, the topology management information generally may include information of multiple virtual routers (vRouters), wherein each vRouter may correspond to multiple subnets, and each subnet may include multiple VMs and Para.[0027]  when processing a packet, the SDN controller may need to determine whether a source virtual device and a target virtual device of the packet can intercommunicate).
Cui does not explicitly disclose a packet communicated between virtual machines generated by hypervisors classified as the first scope.
Jain discloses a packet communicated between virtual machines generated by hypervisors classified as the first scope (Fig.7 where a packet is switched between virtual machine ref. 120 and virtual machine 122 of hypervisor 130  - where Cui discloses a plurality of scopes and scope controllers and hypervisors classified as a scope).
Cui and Jain are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui to include communicating a packet between virtual machines generated by hypervisors as taught by Jain in order to enhance network traffic management (Jain Para.[0003]).
Re claim 2:
As discussed above, Cui discloses routing communication between hypervisors in different scope.  Cui further discloses using a VxLAN to enable this communication.  Cui also discloses multiple virtual machines within a hypervisor.  The combination of Cui in view of Jain explicitly shows the virtual machines within a hypervisor can communicate with each other.  Cui does not expand upon the communication between virtual machines of the same scope and therefore Cui does not explicitly disclose wherein the at least one processor is configured to process a data link layer communication between the virtual machines and a data link layer communication between internal tenants within the first scope, through the virtual machines over 4 a virtual local area network (VLAN) using the virtual switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that virtual machines within the same scope communicate using a virtual local area network (VLAN).  Chandrashekhar (US 20190036868) is evidence relied upon to show the obviousness of VLAN communication between virtual machines.
Re claim 3:
Cui discloses wherein the at least one processor is configured to process a network layer communication between the scope controller and the different scope controller over a virtual extensible LAN (VxLAN) between a virtual router included in the scope controller and a virtual router included in the different scope controller (Fig. 4 ref. Encapsulate the IP packet into a VXLAN packet according to the first flow table where ref. vSwitch1 and ref. vSwitch3 are in different scopes).
Re claim 4:
Cui does not explicitly disclose wherein communication of a data link layer is isolated and processed within each of the plurality of scopes.
Jain discloses wherein communication of a data link layer is isolated and processed within each of the plurality of scopes (Para.[0002]  separate the control plane from the data plane  and Para.[0022]  maintaining (201) a data plane forwarding configuration for the virtual machines based on forwarding rules and logical port status information).
Cui and Jain are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui to include isolating and processing a data link layer as taught by Jain in order to enhance network traffic management (Jain Para.[0003]).
Re claim 5:
Cui discloses a router for a connection with an outside of a cloud network (Fig. 1 Router), 
hypervisors classified into a plurality of scopes comprising a first scope, the first scope including a virtual switch and a virtual router and a plurality of first hypervisors of the hypervisors and the first scope being associated with a scope controller (Fig.3 ref. Hypervisor 310-360 and Para.[0013]  the SDN controller may create a first domain and a second domain respectively for a first hypervisor manager and a second hypervisor manager. The first hypervisor manager and the second hypervisor manager may be mutually heterogeneous – where the different Domains are different scope and as shown in Figure 3, each scope has a controller and a plurality of hypervisors), wherein the cloud network comprises: 
scope controllers assigned to the plurality of scopes, respectively, each of the scope controllers being configured to route packets transmitted and received (Para.[0013]  the SDN controller may create a first domain and a second domain respectively for a first hypervisor manager and a second ); and 
wherein each scope controller includes the virtual switch and the virtual router therein (Fig.3 ref. vRouter1-n and Para.[0023]  when a third vSwitch goes online in the first hypervisor manager).
Cui does not explicitly disclose packets transmitted and received within a scope.
Jain discloses packets transmitted and received within a scope (Fig.7 where a packet is switched between virtual machine ref. 120 and virtual machine 122 of hypervisor 130  - where Cui discloses a plurality of scopes and scope controllers).
Cui and Jain are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui to include communicating a packet between virtual machines generated by hypervisors as taught by Jain in order to enhance network traffic management (Jain Para.[0003]).
Re claim 6:
	Claim 6 is rejected on the same grounds of rejection set forth in claim 2
Re claim 7:
Chui discloses receiving a packet (Fig.4 ref. IP packet); 
determining whether the packet is: a first packet received from one virtual machine generated by a plurality of hypervisors classified as a first scope among hypervisors classified into a plurality of scopes; or a second packet received from an outside of the first scope (Fig.4 ); 
delivering using a virtual router of the scope controller, in response to determining that the packet is the first packet, the received first packet to an inside or outside of the first scope based on a scope of an end point of the received first packet (Fig.4 ref. VXLAN packet); and 

wherein the first scope includes the virtual switch and the plurality of hypervisors (Fig.3 ref. vRouter1-n and Para.[0023]  when a third vSwitch goes online in the first hypervisor manager).
Cui does not explicitly disclose delivering using a virtual switch of the scope controller, in response to determining that the packet is the second packet, the received second packet to the inside of the first scope.
Jain discloses delivering using a virtual switch of the scope controller, in response to determining that the packet is the second packet, the received second packet to the inside of the first scope (Fig.7 where a packet is switched between virtual machine ref. 120 and virtual machine 122 of hypervisor 130).
Cui and Jain are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui to include communicating a packet between virtual machines generated by hypervisors as taught by Jain in order to enhance network traffic management (Jain Para.[0003]).


Re claim 8:
Cui discloses identifying the scope of the end point of the received first packet through an end point database of the scope controller (Fig.4 ref. Determine whether the VM11 and the VM31 are allowed to intercommunicate and send a first flow table is so); 
switching, in response to identifying that the end point of the received first packet is the first scope, the received first packet to a virtual machine of the first scope corresponding to the end point using the virtual switch of the scope controller (Fig.3 ref. vM11 vSwitch 1 and ref. VM31 and vSwitch 3); and 
routing, in response to identifying that the end point of the received first packet is a different scope other than the first scope or the outside of the cloud network, the received first packet to the different scope or a router for a connection with the outside of the cloud network using the virtual router of the scope controller (Fig.4 ref. VXLAN packet).
Re claim 9:
Jain discloses wherein the delivering of the received second packet comprises switching the received second packet to one of the virtual machines using the virtual switch of the scope controller (Fig.7 where a packet is switched between virtual machine ref. 120 and virtual machine 122 of hypervisor 130).
Re claim 11:
Cui does not explicitly disclose wherein the communication of the data link layer is isolated and processed within each of the plurality of scopes.
Jain discloses wherein communication of a data link layer is isolated and processed within each of the plurality of scopes (Para.[0002]  separate the control plane from the data plane  and Para.[0022]  maintaining (201) a data plane forwarding configuration for the virtual machines based on forwarding rules and logical port status information).
Cui and Jain are analogous because they both pertain to data communications.
(Jain Para.[0003]).
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 7.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Jain as applied to claim 7 above, and further in view of Silva (US 20150301847).
Re claim 10:
As discussed above, Cui meets all the limitations of the parent claims.
Cui does not explicitly disclose the first packet comprises a packet in a data link layer, and the second packet comprises a packet in a network layer.
Silva discloses the first packet comprises a packet in a data link layer, and the second packet comprises a packet in a network layer (Para.[0101]  During the generation of the interpreted networking topology, virtual switches are generated in the hypervisor for data link layer network communication. Multiple switches can be generated dynamically in order to support the number of networks defined in the infrastructure topology. A single virtual switch spanning two or more hypervisors can be broken into switch slabs that communicate seamlessly through Network Layer tunneling).
Cui and Silva are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui to include a data link layer packet and network layer (Silva Para.[0002]).

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Cui does not disclose “hypervisors classified as a plurality of scopes comprising a first scope, the first scope including the virtual switch and the virtual router and a plurality of first hypervisors of the hypervisors and the first scope being associated with the scope controller” because in Cui a single hypervisor is associated with a single virtual switch.
The Examiner respectfully disagrees.  Cui reads on the limitation as claimed.  Cui discloses hypervisors classified as a plurality of scopes comprising a first scope, the first scope including the virtual switch and the virtual router and a plurality of first hypervisors of the hypervisors and the first scope being associated with the scope controller (Fig.3 ref. Hypervisor 310-360 and Para.[0013]  the SDN controller may create a first domain and a second domain respectively for a first hypervisor manager and a second hypervisor manager. The first hypervisor manager and the second hypervisor manager may be mutually heterogeneous – where the different Domains are different scope and as shown in Figure 3, each scope has a controller and a plurality of hypervisors and Fig.3 ref. vRouter1-n and Para.[0023]  when a third vSwitch goes online in the first hypervisor manager).  A first scope of Cui would include the scope controller that has a virtual router and virtual switch (Fig.3 ref. vRouter1-n and ref. 31 and Para.[0023]  when a third vSwitch goes online in the first hypervisor manager) and the hypervisors (Fig.3 ref. 310 and 320).  The claim does not limit each scope to include only one virtual switch.  Therefore, given the broadest reasonable interpretation, the disclosure of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471